THIRD DIVISION
                              MCFADDEN, C. J.,
                          DOYLE, P. J., and HODGES, J.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules

                     DEADLINES ARE NO LONGER TOLLED IN THIS
                     COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                     THE TIMES SET BY OUR COURT RULES.


                                                                     August 24, 2020



In the Court of Appeals of Georgia
 A20A0917. MORELAND v. THE STATE.

      HODGES, Judge.

      Following a jury trial, Roderick Steele Moreland was convicted of aggravated

sodomy (OCGA § 16-6-2 (a) (2)). He appeals from the trial court’s denial of his

motion and amended motion for new trial, arguing that the trial court erred in

admitting scientific and specialized testimony from a lay witness, and that his trial

counsel rendered ineffective assistance in a number of respects. For the reasons that

follow, we affirm.

      Viewed in the light most favorable to the verdict,1 the evidence adduced at trial

showed that the victim, L. G., was walking along Highway 138 in Stockbridge,


      1
       See, e.g., Powell v. State, 310 Ga. App. 144 (712 SE2d 139) (2011). Moreland
does not contest the sufficiency of the evidence.
Georgia, pushing a cart filled with clothes from the laundromat. L. G. was 41 years

old at the time of trial, and has some mental disabilities. Moreland drove by in a white

car, pulled over, and offered her a ride. She asked him to take her to QuikTrip.

Instead, he took her to his home. At the house, Moreland “rolled his weed up . . .

[and] [s]moked it.” He also drank a beer. L. G. did not smoke or drink anything.

Moreland then went into the bathroom and put on sweatpants but no shirt. L. G.

testified that when Moreland came out of the bathroom, he told her to pull her pants

down. She refused, so he tried to pull her pants down himself. She would not let him

and “held [her] pants tight,” but he forced her backward and grabbed her by her neck,

choking her. He then attempted to put his “private part” in her “bottom part” but she

would not let him. Moreland’s pants were down around his knees. When shown a

diagram of a male, L. G. circled the male private area and testified that Moreland also

attempted to penetrate her private part and put his hands on her private part. Moreland

told her to “bend [her] butt over,” and when she tried to leave, he told her, “You ain’t

going nowhere,” and “cut off” her cell phone. Moreland then forced her to put his

penis in her mouth. She testified that she did not want to do this, and that she did not

want Moreland to touch her private area or her butt. She testified that he held her

head, hurting her, ejaculated in her mouth, and tried again to take off her clothes and

                                           2
stop her from leaving. When she was able to leave, she gathered her clothes from the

car and spat out the ejaculate as she walked to the police station, where she reported

the crime.

      The detective who interviewed L. G. testified that she sat in a chair “like a

child, like, slouched down, and how a child would have their legs up in the air, like,

I guess, swinging the legs. . . . [S]he stated that she wanted to report a rape.” L. G.

told the detective that Moreland had told her to bend over so that he could “put his

penis in her behind and she told him, no.” She told the detective she sucked

Moreland’s penis, and that he used force on her. She described Moreland as tall, with

braids, a brown face, and glasses. She said he was driving a white car. L. G. identified

Moreland at trial as the man “with braids” who had done this to her. The detective’s

interview with L. G. was recorded on video, and the recording was tendered into

evidence without objection and played for the jury. In the video, she repeatedly tells

the detective that she said “no” to Moreland’s sexual advances. The detective

contacted L. G.’s mother and brother, and followed their car as L. G. gave directions

to lead them back to Moreland’s house. A white car was parked there, and Moreland

was on the front steps. The detective described him as tall, lanky, and with braids,

matching L. G.’s description. L. G. also identified Moreland in a photographic lineup.

                                           3
      Moreland agreed to come to the police precinct. He admitted to picking L. G.

up while she was walking with her laundry and giving her a ride to his house. He told

law enforcement that he and L. G. watched game shows and music videos. He denied

any sexual contact. DNA swabs taken from L. G.’s mouth did not show the presence

of semen. A Georgia Bureau of Investigation forensic serologist testified that

although DNA may be detected for up to six hours, actions such as spitting, as L. G.

testified she did, could mean that DNA would not be found.

      In this appeal, Moreland does not challenge the sufficiency of the evidence.

      1. In his first enumeration, Moreland argues that the trial court erred in

admitting “scientific and specialized testimony from a lay witness as to [L. G.’s]

mental age and capacity.”

      “We review a trial court’s evidentiary rulings under an abuse of discretion

standard of review.” (Citation and punctuation omitted.) Williams v. State, 302 Ga.

474, 478 (II) (807 SE2d 350) (2017).

      In this enumeration, Moreland points to a statement from L. G.’s brother, in

which he testified that his sister had “the mindset of maybe a ten-year-old child.”

Moreland objected that this “called for speculation and medical testimony,” but the

trial court overruled the objection.

                                         4
      OCGA § 24-7-701 (a) provides that

      [i]f the witness is not testifying as an expert, the witness’s testimony in
      the form of opinions or inferences shall be limited to those opinions or
      inferences which are: (1) Rationally based on the perception of the
      witness; (2) Helpful to a clear understanding of the witness’s testimony
      or the determination of a fact in issue; and (3) Not based on scientific,
      technical, or other specialized knowledge[.]


      Although our case law on this issue focuses on lay testimony about insanity

rather than mental capacity per se, it is well settled that “[i]f facts are given on which

opinions are based, laymen are competent to give opinions on a person’s mental

condition.” Wallace v. State, 248 Ga. 255, 257-259 (1) (282 SE2d 325) (1981)

(finding that lay testimony of defendant’s father, sister, and minister was competent,

during special plea of insanity, where they testified about defendant’s difficulty

carrying on conversations, sniffing gas as a child, and beliefs about phantom

illnesses). Here, L. G.’s brother also testified that his sister received a Supplemental

Security Income check because of her “mental state” and because the government had

declared her disabled, that she had gone to a “special needs” school, that he paid bills

for her, that she lived with their mother, and that she could walk short distances on

her own to the library, park, or a store about five minutes away, but that she did not


                                            5
have a driver’s license or a job. He testified that his sister had been this way “since

birth,” and that he had grown up with her and currently helped his mother care for

her. See Currelly v. State, 145 Ga. App. 29, 30-31 (3) (243 SE2d 307) (1978) (finding

no error where the State’s nonexpert witness, a social worker who had interviewed

defendant several times, testified that defendant was not psychotic, where “[t]he

Supreme Court has repeatedly held that a person’s state of mind or mental condition

is properly the subject of opinion testimony and that after narrating the facts and

circumstances upon which his conclusion is based, a nonexpert witness may express

his opinion as to the state of mind or mental condition of another.”) (citations and

punctuation omitted); Strickland v. State, 137 Ga. 115, 117 (4) (72 SE 922) (1911)

(concluding that lay testimony from sheriff that defendant was insane was admissible

where sheriff had observed defendant’s behavior over a long period of time because

“[s]anity or insanity is a proper subject for opinion evidence”).2 The brother did not

testify as to L. G.’s IQ or any medical causes or diagnoses of her condition. See

      2
         Moreland’s citation to Farley v. State, 145 Ga. App. 98 (243 SE2d 322)
(1978) is distinguishable. While Farley indeed upholds a trial court’s decision to
exclude documentary and lay evidence of defendant’s mental age and IQ, it did so on
the basis of the trial court’s finding that the mental age and IQ score “were not the
product of or within the personal information or knowledge of the witness[.]” Id. at
102-103 (5). Here, L. G.’s brother testified as to his lifelong, personal observation of
his sister.

                                           6
OCGA § 24-7-701 (a) (3). As the State argued at the motion for new trial hearing, the

testimony about L. G.’s mental capacity explained the rest of the brother’s testimony

and showed why L. G. was naive enough to go into a stranger’s house, and why she

was too intimidated to immediately leave. See OCGA § 24-7-701 (a) (1), (2). The trial

court did not abuse its discretion in admitting this evidence.

      2. Moreland next contends that his counsel rendered ineffective assistance in

several respects. We disagree.

      To prevail on an ineffective assistance claim, Moreland

      was required to show both that his counsel’s performance was
      professionally deficient and that but for counsel’s unprofessional
      conduct, there is a reasonable probability [that] the outcome of the
      proceedings would have been different. . . . The likelihood of a different
      result must be substantial, not just conceivable. . . . [W]e accept the trial
      court’s factual findings and credibility determinations unless clearly
      erroneous, but we independently apply the legal principles to the facts.


(Citations and punctuation omitted.) Hill v. State, 291 Ga. 160, 164 (4) (728 SE2d

225) (2012).




                                           7
       (a) Moreland argues that his trial lawyer rendered ineffective assistance by

failing to object to improper bolstering testimony from L. G.’s brother and a police

detective.

       “It is erroneous for a witness . . . to bolster the credibility of another witness

by expressing an opinion that the witness is telling the truth. What is forbidden is

opinion testimony that directly addresses the credibility of the victim, i.e., ‘I believe

the victim; I think the victim is telling the truth.’” (Citations and punctuation

omitted.) Wright v. State, 327 Ga. App. 658, 661 (2) (a) (760 SE2d 661) (2014).

       (i) Moreland argues that his trial counsel failed to object to several statements

from L. G.’s brother that amounted to improper bolstering. L. G.’s brother testified

that his sister “knew exactly where the incident took place. Absolutely. Yes.”

Moreland himself, however, admitted that he brought L. G. to his house and he does

not dispute that L. G. led police to his house. The brother also testified, generally, that

his sister knew right from wrong. The testimony cited above does not “directly

address[] the credibility of the victim.” Wright, 327 Ga. App. at 661 (2) (a).

       (ii) The brother testified that based on his sister’s reaction after the incident,

he “knew something had happened and I knew she was violated because I have never



                                            8
seen her this upset and this distraught. She was pretty overwhelmed to say the least.

So I knew something had happened, I didn’t know what.”

      None of the [brother’s] testimony “directly addresse[d] the credibility of
      the victim.” Rather, the [brother] was describing the circumstances of
      the outcry and the victim’s demeanor. [His] testimony that [he] “knew”
      after hearing about the outcry is vague and ambiguous, and [he] never
      elaborated what [he] knew.


Wright, 327 Ga. App. at 660-661 (2) (a) (finding no ineffective assistance where trial

counsel did not object to statements from victim’s aunt that victim was crying and she

“knew” something had happened because she had known victim “since she was born

and I know her manners and I know how she is normal[ly].”) (punctuation omitted).

In the instant case, as noted above, the brother specifically testified that he “knew

something had happened” but “didn’t know what.” (Emphasis supplied.) “Because

this testimony was not bolstering, counsel’s failure to object was not deficient.”

Wright, 327 Ga. App. at 662 (2) (a) (the failure to make a meritless objection does not

amount to ineffective assistance).

      (iii) Moreland also argues that trial counsel rendered ineffective assistance in

not seeking a trial court instruction that the jury disregard testimony from the brother




                                           9
that his sister was truthful, where her character had not previously been attacked. See

OCGA § 24-6-608.

      At trial, the State asked the brother if, based on his knowledge of his sister, he

believed that she had “a character for being truthful[.]” When the brother responded

that she was “truthful[,]” Moreland’s trial counsel asked that the testimony be stricken

as non-responsive but did not seek a ruling or corrective instruction. The trial court

told the State that its questions could only address whether the victim had a truthful

character. The State asked again whether L. G. had a truthful character, and the

brother responded that she did.

      Moreland provides no citations to the record on motion for new trial indicating

that he asked his trial lawyer why she did not ask the trial court to instruct the jury to

disregard this particular testimony.3 Absent testimony explaining trial counsel’s

rationale on this point, an appellate court generally presumes that trial counsel’s


      3
         Trial counsel testified throughout the motion for new trial hearing, however,
that she did not know why she did not object to various statements, that she should
have and had no strategic reason for not doing so, and that she had largely forgotten
the trial and the context. See Lay v. State, 305 Ga. 715, 720 (4) (827 SE2d 671)
(2019) (“The fact that trial counsel failed to articulate any strategic reasons for [her]
failure to object makes no difference, however, because our inquiry is focused on the
objective reasonableness of counsel’s performance, not counsel’s subjective state of
mind.”) (citations and punctuation omitted.)

                                           10
actions were strategic, and only when a strategic decision is so patently unreasonable

that no competent attorney would have made it do we find ineffective assistance of

counsel. See State v. Spratlin, 305 Ga. 585, 591 (2) (826 SE2d 36) (2019). Here,

because the brother’s answer to the State’s question was both brief and non-

responsive, a competent trial attorney might well have made the strategic decision not

to call further attention to the statement by following up the objection she had already

raised with a further request for corrective instructions or another ruling. See Glass

v. State, 255 Ga. App. 390, 403 (10) (g) (565 SE2d 500) (2002) (finding no

ineffective assistance in counsel’s failure to object to testimony on the ultimate issue,

that defendant “was successful in his rape” of victim, because counsel “might have

preferred not to call attention to the testimony and have ignored the testimony for

strategic reasons”).

      (iv) Moreland also argues that the detective improperly bolstered L. G.’s

testimony by testifying that her statements about what happened to her were

“consistent” throughout the investigation.

      As Moreland points out on appeal, however, L. G.’s statements were not

always consistent. For example, she testified both that Moreland put his penis in her

mouth and also that he did not. L. G. testified that the incident took place in the

                                           11
basement, then changed her statement and testified it took place in the bedroom. At

trial, Moreland’s counsel cross-examined the detective about inconsistencies in L.

G.’s statements. At the motion for new trial hearing, Moreland’s trial counsel testified

that the jury would have seen that, contrary to the detective’s testimony, L. G. was not

consistent in what she said, thereby undermining the detective’s credibility.

      In an analogous case where law enforcement testified that a witness made

consistent statements, and where trial counsel did not object but instead on cross-

examination asked questions that pointed up inconsistencies, the Supreme Court

found no ineffective assistance of counsel. Jones v. State, 292 Ga. 593, 601 (7) (d)

& n. 6 (740 SE2d 147) (2013). The Supreme Court reasoned that, despite trial

counsel’s testimony at the motion for new trial hearing that this testimony “could

have been bolstering” and was “probably objectionable,” it nonetheless could be

“sound defense strategy . . . to show that the law enforcement investigation that led

to the prosecution was not as thorough or objective as it should have been, and one

way to make such a showing is by evidence that the investigators put too much faith

in an unreliable witness.” Id.; see also Green v. State, 281 Ga. 322, 323-324 (2) (638

SE2d 288) (2006) (defense attorney “was seeking to undermine [the] testimony by

mocking the detective’s belief in a witness whose statements were so inconsistent”);

                                          12
see generally Shaffer v. State, 291 Ga. App. 783, 784 (1) (662 SE2d 864) (2008)

(finding no ineffective assistance in absence of a bolstering objection where

investigator testified that victims’ statements were “consistent,” because investigator

did not comment on victims’ credibility or indicate whether he found them to be

truthful). Moreland has not shown that trial counsel rendered ineffective assistance

in this regard.

      (b) Moreland also contends that his trial counsel rendered ineffective assistance

by not objecting to hearsay evidence about L. G.’s mental capacity.

      Moreland cites to testimony from L. G.’s brother that she receives “an SSI

check, Social Security because of her mental state,” and that the “government has

declared her disabled.” Trial counsel testified at the hearing on motion for new trial

that she should have objected and had no strategic reason for not doing so.

      Moreland argues on appeal that this unobjected-to testimony harmed him

because the State’s strategy was to show that the victim “was not mentally capable

of consensual sex.” Moreland, however, points us to nothing in the record indicating

that the State ever argued that the victim could not consent because she lacked the

capacity to do so. The State, by contrast, argued that the victim did not consent, and

told Moreland “no.” The State elicited testimony from L. G. that she refused to let

                                          13
Moreland pull down her pants, and that she did not want to engage in sexual acts with

him and tried to prevent him from doing so. Moreland’s defense was not that the sex

was consensual, but rather that no sexual contact happened at all.

      While the testimony about which Moreland complains may well be hearsay

subject to objection, Moreland has not shown how this testimony prejudiced him, as

he has failed to show that the issue of L. G.’s ability or inability to consent to sexual

acts because of her mental condition ever was raised below. See Hill, 291 Ga. at 164

(4) (finding a defendant must show both that counsel’s performance was

professionally deficient and that but for counsel’s unprofessional conduct, there was

a reasonable probability – amounting to a substantial, not merely conceivable,

likelihood – of a different outcome at trial).

      (c) Moreland avers that his trial lawyer rendered ineffective assistance by

failing to request certain jury instructions.

      (i) Moreland argues that his trial counsel rendered ineffective assistance by

failing to request a jury instruction that the State had the burden of proving beyond




                                           14
a reasonable doubt that L. G.’s mental incapacity rendered her incapable of

consenting to sexual acts.4

      In support of this contention, however, Moreland cites only to testimony that

L. G. did not have a job or driver’s license, had attended a special needs school, had

been declared disabled, and received care from family. Moreland cites to no

testimony or evidence indicating that L. G., because of her mental condition, lacked

ability to consent to sexual acts. Nor does he cite to any evidence showing that L. G.

indicated agreement with Moreland’s sexual advances in any way. The issue of

whether she had the legal ability to consent to sex in any capacity was not before the

jury, as the only evidence presented on this point either showed that no sexual contact

occurred, as Moreland contended, or that L. G. did not consent, because she refused

to let Moreland remove her pants, fought back, tried to leave, and said “no,”

repeatedly.

      “To authorize a jury instruction on a subject, there need only be produced at

trial slight evidence supporting the theory of the charge. Whether the evidence




      4
        Moreland provides no citation indicating that he offered proposed language
for such a charge on motion for a new trial.

                                          15
presented is sufficient to authorize the giving of a charge is a question of law.”

(Citation omitted.) McNeal v. State, 289 Ga. 711, 714 (4) (715 SE2d 95) (2011).5

      Here, Moreland has not shown that there was even slight evidence to support

a jury charge related to, as he argues on appeal, the idea that the victim’s “mental

incapacity rendered her incapable of knowingly and intelligently consenting to a

sexual act.” “Accordingly, [Moreland] was not entitled to a jury instruction on [the

State’s burden of showing that the victim lacked the capacity to consent] and

therefore cannot show that counsel’s failure to request such a charge constituted

ineffective assistance.” Tran v. State, 340 Ga. App. 546, 551 (2) (b) (798 SE2d 71)

(2017).




      5
         While Moreland also cites to the State’s closing argument in support of his
contention, jury instructions must be based on at least slight evidence, and it is well-
settled that arguments are not evidence. See Daniel v. State, 301 Ga. 783, 787 (III)
(804 SE2d 61) (2017) (“Counsel is certainly permitted to hypothesize about what may
have occurred. But when evaluating a requested jury instruction, the question is not
whether there is any hypothetical scenario that would support the charge; instead, the
question is whether there is any evidence to support the charge.”) (emphasis in
original). Moreland raises no enumeration challenging the prosecutor’s closing
argument.

                                          16
      (d) Moreland also argues that trial counsel rendered ineffective assistance

because she did not seek a jury instruction that the State “cannot use evidence of

constructive force to prove aggravated sodomy.”6 We disagree.

      In support of his argument, Moreland cites Thurmond v. State, 353 Ga. App.

506, 508-509 (838 SE2d 592) (2020) and Melton v. State, 282 Ga. App. 685, 694 (2)

(b) (639 SE2d 411) (2006), in which this Court found that actual force, rather than

constructive force, must be used to prove aggravated sodomy in cases involving

victims who are above the age of consent but cannot consent because of mental

incompetency or intoxication by drugs or alcohol.7

      Here, again, there was no evidence that L. G. lacked the ability to consent to

sex; there was also no evidence that she consented in any way. There was only

evidence that she did not consent or that no sexual contact occurred. Further, L. G.

either testified on the stand or told law enforcement that Moreland “grabbed” her by

      6
         Again, Moreland points us to nothing indicating that at the motion for new
trial, he proffered language for the charge he argues should have been given.
      7
        “A person commits the offense of sodomy when he or she performs or submits
to any sexual act involving the sex organs of one person and the mouth or anus of
another.” OCGA § 16-6-2 (a) (1). “A person commits the offense of aggravated
sodomy when he or she commits sodomy with force and against the will of the other
person or when he or she commits sodomy with a person who is less than ten years
of age.” OCGA § 16-6-2 (a) (2).

                                        17
the neck and held her backwards, choking her with his hands and squeezing so that

she could not breathe and until she passed out “one time.” L. G. “pulled” her arms

and “forced” her head down onto his penis, held it there so that she could not move,

hurting her, and that he hurt her head and stomach.

      This Court has held that “[t]he term ‘forcibly’ means acts of physical force,

threats of death or physical bodily harm, or mental coercion, such as intimidation[.]”

Melton, 282 Ga. App. at 691 (2) (c), citing Howard v. State, 281 Ga. App. 797, 800

(3) (637 SE2d 448) (2006). The trial court’s charge in the instant case accurately

stated this law. As there was no evidence of inability to consent, or the use of

constructive force, trial counsel was not ineffective in not requesting an inapplicable

jury charge. Tran, 340 Ga. App. at 551 (2) (b).

      (e) Finally, Moreland argues that the combined effect of his trial counsel’s

alleged errors amounted to cumulative prejudice depriving him of a fair trial. As we

have not found “multiple ways” in which Moreland’s trial counsel performed

deficiently, see generally State v. Lane, 308 Ga. 10, 23 (4) (838 SE2d 808) (2020),

we likewise do not find cumulative prejudice.

      Judgment affirmed. McFadden, C. J., and Doyle, P. J., concur.



                                          18